Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-40 are presented for examination. 
Claims 1-20 are cancelled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,735,198. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US pat. App. Pub. 20170099146) and in view of Reed et al hereafter Reed (US pat. App. Pub. 20170186001).  
5.	As per claims 21, Sharma discloses a system for data control, comprising: a data device comprising a processor and a memory; and a database containing private information, wherein the database is in data communication with the data device, wherein the data device is configured to: generate an access token associated with the private information, transmit the access token through a front channel, receive an information request through a secure back channel, the information request comprising the access token, a secret key, an identification of a first portion of private information, and a second portion of private information (paragraphs: 5-6, 70-76, 280-289; wherein it emphasizes generating a token associated with private data which will be used to request authentication information in addition with private key and id of a portion of the private information), authenticate the access token and the secret key, retrieve a third portion of private information from the database based on the authentication of the access token and the secret key, compare the second portion of private information to the portion of private information (paragraphs: 60-66, 186-187, 305-310; wherein it elaborates after receiving the token, server authenticates the token and the private key and retrieve the remainder portion of the private information comparing this private information with previously obtained private information), retrieve the first portion of private information from the database, and transmit the first portion of private information through the secure back channel (paragraphs: 126-127, 151-156, 338-346; wherein it describes based on the matching of the private information, sever sends the private information to the client). Although, Sharma discusses about comparing the private information that obtained in different phases of communication. He does not expressly mention the third portion of private information. However, in the same field of endeavor, Reed discloses the third portion of private information (paragraphs: 53, 54, 69, and 87).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Reed’s teachings of third portion of private information with the teachings of Sharma, for the purpose of effectively protecting the authentication information from any unauthorized intruders.
6.	As per claim 22, Sharma discloses the system for data control, wherein the data device is configured to: transmit a notification to a user device indicating receipt of the information request, and transmit the first portion of private information upon receipt of an approval message from the user device (paragraphs: 74, 160, 186).
7.	As per claim 23, Sharma discloses the system for data control, wherein the data device is configured to transmit the first portion of private information unless a disapproval message is received within a specified time period (paragraphs: 112, 152).
8.	As per claim 24, Sharma discloses the system for data control, wherein the data device is configured to: generate a first similarity score based on the comparison of the second portion of private information to the third portion of private information; and upon determining that the first similarity score exceeds a first threshold, retrieve the first portion of private information from the database and transmit the first portion of private information (paragraphs: 118, 137, 233).
9.	As per claim 25, Sharma discloses the system for data control, wherein the data device is configured to apply a neural network to perform the comparison of the second portion of private information to the third portion of private information (paragraphs: 109, 144).
10.	As per claim 26, Sharma discloses the system for data control, wherein the first threshold is established based on a user preference received from a user associated with the data device (paragraphs: 86, 136).
11.	As per claim 27, Sharma discloses the system for data control, wherein the first threshold is established based on a previous comparison resulting in the generation of a previous similarity score for a previous information request (paragraphs: 110, 159).
12.	As per claim 28, Sharma discloses the system for data control, wherein: the information request is received from a requesting device, and the first threshold is established based on the membership of the requesting device in a trusted network (paragraphs: 75, 132).
13.	As per claim 29, Sharma discloses the system for data control, wherein: the information request is received from a requesting device, and the data device is configured to determine, based on the access token, whether the requesting device is in possession of any private information relating to the user (paragraphs: 156, 187, 224).
14.	As per claim 30, Sharma discloses the system for data control, wherein the data device is configured to, upon a determination that the requesting device is in possession of private information, request that the requesting device transmit a fourth portion of private information to the data device through the secure back channel (paragraphs: 130, 149, 199).
15.	As per claim 31, Sharma discloses the system for data control, wherein, upon receipt of the fourth portion of private information, the data device is configured to: retrieve a fifth portion of private information from the database; compare the fifth portion of private information to the fourth portion of private information; and generate a second similarity score based on the comparison (paragraphs: 126, 153, 163).
16.	As per claims 32, Sharma discloses a method of data control by a data device comprising a processor and a memory, comprising: storing private information in the memory; generating an access token comprising tokenized data identifying the data device; transmitting, through a first front channel, the access token; receiving, through a first secure back channel, an information request comprising the access token; authenticating the access token (paragraphs: 5-6, 70-76, 280-289); transmitting, through the first secure back channel, a first portion of the private information based on the authentication of the access token; receiving through a second secure back channel, a request for a second portion of private information; receiving, through the second secure back channel (paragraphs: 60-66, 186-187, 305-310), a third portion of private information; comparing the private information to a fourth portion of the private information; and transmitting a share confirmation request (paragraphs: 126-127, 151-156, 338-346). Although, Sharma discusses about comparing the private information that obtained in different phases of communication. He does not expressly mention the third portion of private information. However, in the same field of endeavor, Reed discloses the third portion of private information to a fourth portion of the private information (paragraphs: 53, 54, 69, and 87).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Reed’s teachings of the third portion of private information to a fourth portion of the private information with the teachings of Sharma, for the purpose of effectively protecting the authentication information from any unauthorized intruders.
17.	As per claims 33, Sharma discloses the method of data control, further comprising, prior to transmitting the share confirmation request: generating a first similarity score based on the comparison; and determining that the first similarity score exceeds a first threshold (paragraphs: 73, 97).
18.	As per claims 34, Sharma discloses, wherein the information request further comprises a secret key (paragraphs: 84, 127).
19.	As per claims 35, Sharma discloses, wherein the secret key comprises an OAuth client secret (paragraphs: 131, 135).
20.	As per claims 36, Sharma discloses, wherein the secret key is a single-use key (paragraphs: 91, 159).
21.	As per claims 37, Sharma discloses, further comprising transmitting a confirmation request message upon authentication of the access token (paragraphs: 134, 153).
22.	As per claims 38, Sharma discloses, wherein the share confirmation request includes a request for a biometric identifier (paragraphs: 163, 228).
23.	As per claims 39, Sharma discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions for providing data control, wherein, when a computer arrangement executes the instructions, the computer arrangement comprising a processor in data communication with a database containing private information, the computer arrangement is configured to perform procedures comprising: receiving, through a front channel, a request for an access token associated with the private information (paragraphs: 5-6, 70-76, 280-289); generating an access token, the access token comprising a tokenized identifier for the computer arrangement; transmitting the access token through the front channel; receiving, through a secure back channel, the access token, a secret key, and a request for a first portion of private information (paragraphs: 60-66, 186-187, 305-310); authenticating the access token and secret key; receiving, through the secure back channel, a second portion of private information; transmitting the first portion of private information through the secure back channel if the similarity score exceeds a threshold (paragraphs: 126-127, 151-156, 338-346). Sharma does not expressly mention if the similarity score exceeds a threshold. However, in the same field of endeavor, Reed discloses if the similarity score exceeds a threshold (paragraphs: 53, 54, 69, and 87).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Reed’s teachings of if the similarity score exceeds a threshold with the teachings of Sharma, for the purpose of effectively protecting the authentication information from any unauthorized intruders.
24.	As per claims 40, Sharma discloses the non-transitory computer-accessible medium, wherein the procedures further comprise, prior to transmitting the first portion of private information: comparing the second portion of private information to a third portion of the private information; generating a similarity score based on the comparison; and transmitting, through the secure back channel, the first portion of private information if the similarity score exceeds a threshold (paragraphs: 143, 169, 235).
Citation of References
25. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Kurian et al (US pat. app. Pub. 20190020474): discusses the setting the login rules to access the user account and based on the fulfilment of the login rules the access will be either authorized or denied.  
Bailey et al (US pat. App. Pub. 20180322270): elaborates that receiving a first communication from a device different from the at least one computer; identifying, from the first communication, a request to access a web resource; generating a shuffled image that encodes a challenge text, the generating comprising: generating an initial image encoding the challenge text; dividing the initial image into image portions; and generating the shuffled image as a shuffled arrangement of the image portions; generating decoding information for revealing the challenge text encoded in the shuffled image; transmitting the shuffled image and the decoding information to the device; receiving a second communication from the device; identifying, from the second communication, a response text; and providing the device with access to the web resource based on a comparison between the challenge text and the response text.  

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436